Citation Nr: 1004572	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a skin condition, to 
include multiple lipomas, including as the result of 
exposure to the herbicide Agent Orange and as secondary to 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1966 to 
May 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
service connection for multiple lipomas of the chest, 
abdomen, back and arms.  
   
In October 2008 and September 2009, the Board remanded the 
Veteran's current claim for additional development.  


FINDING OF FACT

A skin condition, to include multiple lipomas, was not 
diagnosed in service or for many years thereafter, and the 
preponderance of the competent evidence is against a finding 
that the current a skin condition, to include multiple 
lipomas, is related to service or is secondary to the 
Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to 
include multiple lipomas, have not been met.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 and post-adjudication notice by 
letters dated in March 2006 and November 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim, and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and obtained opinions regarding the 
nature and etiology of his claimed skin condition.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a skin condition, 
to include multiple lipomas.  The Veteran contends that his 
current skin condition is related to exposure to Agent 
Orange while serving in Vietnam or, alternatively, secondary 
to a service connected disability.  The Veteran is currently 
service connected for post-traumatic stress disorder (PTSD), 
rated at 70 percent disabling; tinnitus, rated at 10 percent 
disabling; diabetes mellitus, rated at 10 percent disabling; 
bilateral hearing loss, rated at 10 percent disabling; and 
hypertension, rated at 0 percent disabling,.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on 
the merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical or other competent 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection requires evidence of a 
connection to a service- connected disability.  See Reiber 
v. Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

Where chloracne becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding 
there is no evidence of that disease during service.  
38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran currently has a skin 
condition.  October 1995 private treatment records note that 
the Veteran came in with multiple knots in his chest, 
abdomen, back, and arms.  The first lump he noticed was 
about 7 years ago in the right abdominal wall.  He has a 
limpoma in the medial aspect of the arm on the right and two 
relatively large lipomas on his back.  A December 1995 
private treatment record notes that the Veteran had a flat 
actinic keratosis just below his right mandible.  July 1997 
private treatment records note complaints of rash in the 
left groin area for the past 3 months, and assessments of 
erythemohous macular rash and probable tinea.  January 1998 
private treatment records note an assessment of tinea cruis.  
June 1998 private treatment records note assessments of 
actinic keratosis to the left ear and hyperpigmented lesion 
to the left temple.  October 1998 private treatment records 
note assessments of benign lentigo and dermatitis, which 
mostly likely represents irritant contact dermatitis.  March 
2004 private treatment records note an assessment of 
multiple lipomas.  VA mental health treatment records dated 
in March 2004 note that the Veteran has "fatty tumors-
possible Agent Orange connection?"  An April 2004 VA 
treatment record notes multiple lipomas, largest on the 
right upper arm.  An August 2004 VA Agent Orange examination 
notes that the Veteran has a past medical history of fatty 
tissue knots or lipomas.  An impression of multiple lipomas 
present since 1972 was given.  VA treatment records dated in 
May 2007 note that the Veteran was given an assessment of 
abscess on buttocks.  May 2007 VA treatment records note 
that the Veteran has a history of eczema and he requested 
cream to treat the eczema on his hands.  October 2008 VA 
treatment records note an active problem of contact 
dermatitis and cellulitis.  September 2008 VA treatment 
records note assessments of wart and seborrheic keratoses.  
February 2009 VA treatment records note an assessment of 
onychomycosis.  March 2009 VA treatment records note that 
the Veteran has thick large toenails and all other toenails 
are onychomlytic.  A diagnosis of onychomycosis was given.  
A VA examination was conducted in June 2009.  Following a 
physical examination, a diagnosis of lipoma over the right 
back and lower abdominal wall was given.  

The Veteran's STRs do not indicate any complaints of, or 
treatment for, skin problems.  The Veteran's May 1968 
separation examination notes that clinical evaluation 
revealed that the Veteran's skin was normal.  Personnel 
records indicate the Veteran received the Vietnam Service 
Medal and that he served in the country of Vietnam itself.  
Thus, exposure to herbicides during service is conceded.  
See 38 C.F.R. §§ 3.307, 3.309.  

As the Veteran has a current skin condition and was exposed 
to herbicides during service and is service connected for 
various disabilities, the determinative issue is whether 
these related.  
October 1995 private treatment records note that the Veteran 
came in with multiple knots in his chest, abdomen, back, and 
arms.  The first lump he noticed was about 7 years ago in 
the right abdominal wall.  He is concerned that the lesions 
may be related to exposure to Agent Orange in Vietnam.  
Reassurance was given that lipomas can be a naturally 
occurring phenomenon and they are not likely related to any 
type of chemical exposure.  

VA mental health treatment records dated in March 2004 note 
that the Veteran has "fatty tumors-possible Agent Orange 
connection?"

An August 2004 VA Agent Orange examination notes an 
impression of multiple lipomas present since 1972.  

A VA examination was conducted in June 2009.  It was noted 
that the Veteran's claim file was reviewed.  The examiner 
also noted that the Agent Orange examination reports lipoma 
since 1972, but his VA medical records show a diagnosis of 
lipoma in 2004.  Following a physical examination, the 
examiner opined that the Veteran's current lipoma is less 
likely than not related to service and is not secondary to 
Agent Orange herbicide exposure.  The rationale provided for 
this opinion was that his STRs show no diagnosis of lipoma 
during service and he was found to have lipoma in 2004.  
Agent Orange exposure does not cause benign lipoma.  

Following the September 2009 Board remand requesting that 
the June 2009 VA examiner provide an addendum opinion 
diagnosing any and all of the Veteran's skin conditions, in 
a November 2009 opinion the examiner noted that the Veteran 
has lipoma, a benign skin and subcutaneous fatty tissue 
condition.  The examiner opined that the Veteran's current 
lipoma is less likely than not related to service, exposure 
to herbicides, or other service related conditions, 
including diabetes mellitus.  The rationale provided for 
this opinion was that his STRs show no diagnosis of lipoma 
during service.  He was found to have lipoma in 2004.  Agent 
Orange exposure and diabetes are not established etiological 
factors for lipoma, which are benign.  Based on current 
medical literature, the etiology of lipoma development is 
not well understood.  Patients may have more than one lipoma 
and occasionally they may have a genetic condition resulting 
in multiple lipomas (familial multiple lipomatosis).  
Malignant transformation of a lipoma into a liposarcoma is 
rare.  The Board notes that the examiner conducted a 
physical examination of the Veteran in June 2009 and 
rendered a diagnosis she, with her medical expertise, 
confirmed in September 2009.  The Board accepts that, at the 
time of the June 2009 VA examination, the Veteran only had a 
diagnosis of lipomas.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Regarding the VA mental health treatment records dated in 
March 2004 noting that the Veteran has "fatty tumors-
possible Agent Orange connection?," the mere possibility of 
an etiological relationship between the Veteran's disability 
and service is too speculative to form a basis upon which 
service connected may be granted.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, no probative weight is given to this question in the 
treatment records.  Similarly, the August 2004 VA Agent 
Orange examination notes an impression of multiple lipomas 
present since 1972.  The Veteran's post service treatment 
records do not show that he received treatment for any skin 
condition in 1972 or for many years following service.  The 
Veteran's self-reported lay history, transcribed in the 
post-service August 2004 VA examination does not constitute 
competent medical evidence of causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, this medical opinion 
is of no probative value.  

Conversely, the October 1995 private treatment record noting 
that lipomas are not likely related to any type of chemical 
exposure, and the June and November 2009 VA opinions noting 
that the current lipoma condition is less likely than not 
related to his service or exposure to herbicides provide 
numerous and logically independent rationales for their 
respective conclusions.  See Bloom, 12 Vet. App. at 187.  

Therefore, the preponderance of the competent medical 
evidence of record shows that the Veteran's skin condition 
is not related to service, including exposure to herbicides 
during service.  

With regard to whether any other skin condition which has 
been diagnosed during the pendency of the Veteran's service 
connection claim is related to service, the unfavorable 
evidence consists of the fact that the first contemporaneous 
medical evidence of any skin condition is approximately 20 
years after the Veteran was discharged from active service.  
The passage of approximately 20 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct 
basis.  See 38 C.F.R. §§ 3.307, 3.309; Savage v. Gober, 10 
Vet. App. 488 (1997).  

With regard to whether the Veteran's current skin condition 
is secondary to a service-connected disability, the negative 
evidence in this case again outweighs the positive.  The 
Veteran's contentions, to the extent he has even made any, 
that his current skin condition is secondary to his service-
connected diabetes mellitus or another service connected 
disability, is not a matter for an individual without 
medical expertise.  See Grivois, 6 Vet. App. at 136.  The 
Veteran's lay assertions have been considered, but they do 
not outweigh the June and November 2009 VA examiner's 
opinions, which clearly indicate that the Veteran's skin 
condition is not related to his service-connected 
disabilities, including diabetes mellitus.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin, 1 Vet. App. at 175.  Furthermore, the Veteran 
does not contend, nor is there any competent evidence 
indicating that any of the Veteran's service-connected 
disabilities aggravate his current skin condition.  See 
Allen, 7 Vet. App. at 448.  

There is no medical evidence indicting, nor does the Veteran 
contend, that he has chloracne; thus, service connection is 
not warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.

The Veteran genuinely believes that his skin condition is 
related to service or a service connected disability.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his 
claimed disability and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the competent 
medical evidence of record which shows that the Veteran's 
claimed skin condition is not related to service or a 
service connected disability and that it did not develop for 
many years after service.   See Jandreau, 492 F.3d 1372 
(Fed. Cir. 2007).  

The preponderance of the evidence is against the claimed 
skin condition, to include multiple lipomas, including as 
the result of exposure to the herbicide Agent Orange and as 
secondary to service connected disabilities; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a skin condition, to 
include multiple lipomas, including as the result of 
exposure to the herbicide Agent Orange and as secondary to 
service connected disabilities, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


